IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT


                              No. 97-41361
                            Summary Calendar


UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

                                 versus

NDUBUISI CELESTINE ELEGONYE,

                                              Defendant-Appellant.

           ____________________________________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                           (6:96-CR-56-1)
           ____________________________________________
                            July 1, 1998
Before JONES, SMITH, and STEWART, Circuit Judges.

PER CURIAM:*

           Court-appointed counsel for Ndubuisi Celestine Elegonye

has filed a brief as required by Anders v. California, 386 U.S. 738

(1967), and we have independently reviewed counsel’s brief, the

record, and Elegonye’s response to counsel’s motion to withdraw and

find no nonfrivolous issues.      Elegonye asks this court to appoint

counsel to represent him in his direct criminal appeal.              There

being no nonfrivolous issues for appeal, and Elegonye having duly

waived   his   right   to   appeal,   there   is   no   justification   for


     *
      Pursuant to 5TH CIR. R. 47.5, the Court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                               No.
                               -2-

appointing new counsel.    Elegonye’s motion for appointment of

counsel is DENIED. Accordingly, the motion to withdraw is GRANTED,

and the APPEAL IS DISMISSED.   5th Cir. Local R. 42.2.